In a proceeding, inter alia, to set aside a conveyance of personal property as fraudulent, Celeste Carlesimo appeals from (1) an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated July 22, 1996, which denied her motion for summary judgment dismissing the petition, and (2) an order of the same court, also dated July 22, 1996, which denied her motion for a protective order.
Ordered that the orders are affirmed, with one bill of costs payable by Celeste Carlesimo personally.
In this proceeding, the petitioner is seeking to set aside, as fraudulent, a conveyance by her brother, A. William King, to Celeste Carlesimo of shares in certain cooperative apartments formerly owned by the petitioner’s parents.
The large discrepancy between the price paid by Carlesimo for the cooperative apartments, $1,267,000, and the market value of these apartments as demonstrated by the petitioner’s expert appraisal, $2,754,000, created a jury question on the issue of bad faith (see, Canajoharie Natl. Bank v Diefendorf, 123 NY 191; cf., Second Natl. Bank v Weston, 172 NY 250). Accordingly, the Surrogate properly denied Carlesimo’s motion for summary judgment.
Carlesimo’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Joy and Luciano, JJ., concur.